Remarks
Claims 113-141 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 113-141have been considered but are moot because of the new ground(s) of rejection provided below.  
Each ground of rejection below is new and has no argument in the response dated 12/30/2020.  Furthermore, no claims currently pending were previously pending.  Therefore, all arguments are moot and no response is necessary or possible.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 128-141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 128 is directed to a system comprising one component: “a processing circuitry adapted to execute a code”.  However, the application as originally filed does not include any such processing circuitry or code executed thereon.  Claims 129-140 are rejected at least based on their dependencies.  
Claim 141 is directed to a computer program product comprising a non-transitory computer readable storage medium and program instructions.  However, the application as originally filed does not include any such non-transitory computer readable storage medium, program instructions, processor, or computer program product.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 141 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 141 is directed to a computer program product comprising a non-transitory computer readable storage medium and program instructions.  However, the instructions are not stored on the medium nor do they have any association therewith.  Therefore, claim 141 is attempting to claim a generic storage medium and a completely separate set of program instructions.  If a patent were to grant on this claim, every single non-transitory computer readable storage medium would infringe on the claim, since the claim does not state that the instructions are stored on the medium.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 113-141 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps 

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 113-116, 118-131, and 133-141 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Hellstrom (U.S. Patent Application Publication 2009/0204610) or, in the alternative, under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Amsterdamski (U.S. Patent Application Publication 2013/0151616) or, in the alternative, under 35 U.S.C. 103 as obvious over Hellstrom in view of Amsterdamski.
Regarding Claim 113,
Hellstrom discloses a method of providing searchable database and prioritized search user interface for exploring dark web content and surfer activity comprising:
Obtaining data of dark web content of a plurality of web pages and sites scanned and collected using a plurality of hidden URLs stored in a repository responsive to extraction thereof from at least one of the plurality of web pages, classification and filtering of unwanted or unnecessary URLs (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; deep web mining, crawling, collecting, of hidden web pages/sites in the deep web, extracting data therefrom, classifying results, filtering irrelevant results, etc., as examples);

Analyzing data in the structural database using analysis process configured to determine at least one statistic of content of the plurality of web pages and knowledge deduction process configured to determine and store in a knowledge databased at least one profile characterization of at least one surfer engaged with content of the plurality of web pages (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; analyzing the results, web pages, links, URLs, etc., and storing results, web pages, links, URLs, etc., refining search queries, iterating the above, and the like, for example);
Responsive to a query submitted, obtaining one or more results matching the query using the structural database and at least one of the at least one statistic and the knowledge database (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures);
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; determining relevant results, pages with highest word counts, ranking based on word/phrase 
Providing an output of the one or more results according to the prioritization (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; displaying results or the like, for example).  
Amsterdamski also discloses a method of providing searchable database and prioritized search user interface for exploring dark web content and surfer activity comprising:
Obtaining data of dark web content of a plurality of web pages and sites scanned and collected using a plurality of hidden URLs stored in a repository responsive to extraction thereof from at least one of the plurality of web pages, classification and filtering of unwanted or unnecessary URLs (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; following leads, accessing sites, pages, social networks, posts, comments, etc., in order to find information relevant to a particular target, circle of friends, related people, or the like, as examples);
Extracting from the data and storing in a structural database a plurality of structural parameters (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; extract data from the above, for example);

Responsive to a query submitted, obtaining one or more results matching the query using the structural database and at least one of the at least one statistic and the knowledge database (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures);
Determining prioritization of the one or more results using a score calculated for each of the one or more results according to a set of defined criteria (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; prioritize based on relationship, weights, etc., as examples); and
Providing an output of the one or more results according to the prioritization (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; outputs, for example).  It would have been obvious to one of ordinary skill in the art at 
Regarding Claim 128,
Claim 128 is a system claim that corresponds to method claim 113 and is rejected for the same reasons.  
Regarding Claim 141,
Claim 141 is a product claim that corresponds to method claim 113 and is rejected for the same reasons.  
Regarding Claim 114,
Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Hellstrom discloses that the set of defined criteria comprises at least one of source scoring, recency, user reputation, record type scoring, search result relevance scoring, and content analysis scoring (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures); and
Amsterdamski discloses that the set of defined criteria comprises at least one of source scoring, recency, user reputation, record type scoring, search result relevance scoring, and content analysis scoring (Exemplary 
Regarding Claim 129,
Claim 129 is a system claim that corresponds to method claim 114 and is rejected for the same reasons.  
Regarding Claim 115,
Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Hellstrom discloses that the at least one statistic comprising at least one of date in which most of comments were written, number of posts a surfer wrote for a specific search query, distribution of categories in a site, time line trending for a specific search query and top sites for a specific query (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures); and
Amsterdamski discloses that the at least one statistic comprising at least one of date in which most of comments were written, number of posts a surfer wrote for a specific search query, distribution of categories in a site, time line trending for a specific search query and top sites for a specific query (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 130,
Claim 130 is a system claim that corresponds to method claim 115 and is rejected for the same reasons.  
Regarding Claim 116,

Amsterdamski discloses that determination of the at least one profile characterization by the knowledge deduction process comprising at least one of analyzing sentiment of comments on posts to calculate reputation evaluation, classifying posts into categories and summing posts in each category to determine fields of interest, monitoring a number of interactions between surfers and identifying groups having a number of interactions above a predetermined threshold, and analyzing activity times (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 131,
Claim 131 is a system claim that corresponds to method claim 116 and is rejected for the same reasons.  

Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Amsterdamski discloses that the knowledge deduction process being further configured for identifying usage of different aliases by the at least one surfer using identity matching process (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; creating unified name, finding different names, nicknames, addresses, aliases, etc., for example).  
Regarding Claim 133,
Claim 133 is a system claim that corresponds to method claim 118 and is rejected for the same reasons.  
Regarding Claim 119,
Hellstrom and/or Amsterdamski discloses the method of claim 118, in addition, Amsterdamski discloses that the identity matching process comprising at least one of locating communication information used by more than one surfer, looking for similar aliases excluding common names, locating surfers with similar activity pattern using activity times analysis, locating surfers with similar fields of interest, locating surfers who are active for a certain period and continue being active in other places or by other aliases, locating surfers who post a same content at a same time in different locations, counting most frequent words used by a surfer, and analyzing surfers’ text (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  

Claim 134 is a system claim that corresponds to method claim 119 and is rejected for the same reasons.  
Regarding Claim 120,
Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Hellstrom disclose sending prioritized alerts according to rules defined and stored in an alert rules database responsive to the query being submitted within monitoring process scheduled with relation to at least one alert (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures; alerts may be stopping of a query, displaying results in a user interface, or the like, as examples); and
Amsterdamski discloses sending prioritized alerts according to rules defined and stored in an alert rules database responsive to the query being submitted within monitoring process scheduled with relation to at least one alert (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 135,
Claim 135 is a system claim that corresponds to method claim 120 and is rejected for the same reasons.  
Regarding Claim 121,
Hellstrom and/or Amsterdamski discloses the method of claim 120, in addition, Hellstrom discloses that the alert rules database comprising at 
Amsterdamski discloses that the alert rules database comprising at least one rule selected from the group consisting of define wake up intervals for scheduling of each monitoring process, enable search by a key word, enable search by an activity related to a certain surfer, enable search by an activity of a certain group, enable search by a change in trend of a certain key word and enable search by a new phrase or a word that appears more than a predetermined number of times (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 136,
Claim 136 is a system claim that corresponds to method claim 121 and is rejected for the same reasons.  
Regarding Claim 122,
Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Hellstrom discloses providing case management interface 
Amsterdamski discloses providing case management interface configured to enable a user to create a case file in order to manage a research or an investigation (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  
Regarding Claim 137,
Claim 137 is a system claim that corresponds to method claim 122 and is rejected for the same reasons.  
Regarding Claim 123,
Hellstrom and/or Amsterdamski discloses the method of claim 122, in addition, Amsterdamski discloses providing recommendation on adding relevant surfers and/or posts to the case file (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures; leads, social circles, suggestions, etc., as examples).  
Regarding Claim 138,
Claim 138 is a system claim that corresponds to method claim 123 and is rejected for the same reasons.  
Regarding Claim 124,
Hellstrom and/or Amsterdamski discloses the method of claim 123, in addition, Amsterdamski disclose that the recommendation being 
Regarding Claim 139,
Claim 139 is a system claim that corresponds to method claim 124 and is rejected for the same reasons.  
Regarding Claim 125,
Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Hellstrom discloses providing analytical dashboard to enable view of data analysis comprising at least one of categories, number of posts by dates, search results, an option to create an alert from a search, a total number of search results, surfer details, surfer activity analysis, surfer number of posts by dates, surfer categories and surfer connection map (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures); and

Regarding Claim 140,
Claim 140 is a system claim that corresponds to method claim 125 and is rejected for the same reasons.  
Regarding Claim 126,
Hellstrom and/or Amsterdamski discloses the method of claim 113, in addition, Hellstrom discloses that the data being obtained using at least one crawling process configured to manage an IP address thereof by at least one of hiding the IP address and changing the IP address, progress from one web page to another using extracted links found in each web page, classify web pages extracted and control operation timing and pace of data collection (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, and associated figures); and
Amsterdamski discloses that the data being obtained using at least one crawling process configured to manage an IP address thereof by at least one of hiding the IP address and changing the IP address, progress from one web page to another using extracted links found in each web 
Regarding Claim 127,
Hellstrom and/or Amsterdamski discloses the method of claim 126, in addition, Hellstrom discloses that the at least one crawling process being further configured to optimize scanning pace versus secrecy thereof (Exemplary Citations: for example, 38, 46-75, 80-82, 92-101, 109-112, 117-121, 128-135, 138, and associated figures; throttling search, for example); and
Amsterdamski discloses that the at least one crawling process being further configured to optimize scanning pace versus secrecy thereof (Exemplary Citations: for example, Paragraphs 27, 28, 30-40, 44, 45, 48-57, 80-89, 104-120, and associated figures).  

Claims 117 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom in view of Begole (U.S. Patent 7,974,849) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Amsterdamski in view of Begole, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hellstrom in view of Amsterdamski and Begole.  
Regarding Claim 117,
Hellstrom and/or Amsterdamski does not appear to explicitly disclose that analyzing activity times comprising calculating a temporal 
Begole, however, discloses that analyzing activity times comprising calculating a temporal data distribution within a time frame, storing time frame which includes most data, and storing an average and a standard deviation of the temporal data distribution (Exemplary Citations: for example, Figures 3, 17-22, and associated written description, Column 3, line 53 to Column 4, line 46; Column 32, lines 3-21, and associated figures; temporal distribution in time frames with averages and standard deviations, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the temporal pattern detection techniques of Begole into the deep web mining system of Hellstrom and/or Amsterdamski in order to provide for additional means by which to detect patterns, to ensure that patterns are relevant based on times, to use standard mechanisms to determine relevance, and/or to increase extensibility of the system.  
Regarding Claim 132,
Claim 132 is a system claim that corresponds to method claim 117 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432